                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 RONALD REED,                                      Case No. 19‐CV‐1792 (NEB/BRT)

                      Petitioner,

 v.                                              ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION
 JESSE PUGH,

                      Respondent.



       The Court has received the November 21, 2019 Report and Recommendation of

United States Magistrate Judge Becky R. Thorson. [ECF No. 5.] No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:

1. The Report and Recommendation [ECF No. 5] is ACCEPTED;

2. The Petition for Writ of Habeas Corpus [ECF No. 1] is DISMISSED WITHOUT

PREJUDICE; and

3. No certificate of appealability be issued.
LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: February 5, 2020            BY THE COURT:

                                   s/Nancy E. Brasel
                                   Nancy E. Brasel
                                   United States District Judge




                               2
